Citation Nr: 0107401	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-18 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include the issue of whether a timely 
substantive appeal was filed as to a rating action of 
December 1997.


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1963 to March 
1967 with 20 years, 6 months, and 15 days of other service.  
The veteran died in July 1997.  The appellant is his widow.  
This appeal arises from the December 1997 rating decision of 
the Newark, New Jersey regional office (RO) that denied 
service connection for the cause of the veteran's death. 


FINDINGS OF FACT

1.  By a rating action dated in December 1997, the RO denied 
service connection for the cause of the veteran's death; the 
RO notified the appellant by letter dated December 31, 1997.

2.  The appellant's Notice of Disagreement with respect to 
the December 1997 decision was postmarked on December 29, 
1998.

3.  A Statement of the Case which included the issue of 
entitlement to service connection for the cause of the 
veteran's death and included a recitation of the appellant's 
procedural rights was prepared and sent to the appellant's 
address of record on August 10, 1999.  

4.  The appellant did not file a substantive appeal within 
the applicable time period or request for an extension of the 
time for filing a substantive appeal to the December 1997 
rating decision as to the issue of service connection for the 
cause of the veteran's death.



CONCLUSION OF LAW

The appellant did not timely perfect an appeal to the 
December 1997 rating decision regarding the issue of 
entitlement to service connection for the cause of the 
veteran's death and the Board has no jurisdiction to consider 
this claim.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.302, 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  
Ordinarily, the notice of disagreement must be filed within 
one year from the date of mailing of the notice of the result 
of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (2000).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  A claimant must file the substantive 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  

It is noted that, 

An extension of the 60 day-period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veterans Affairs 
office.  A denial of a request for 
extension may be appealed to the Board.

38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303 (2000).  

In determining the computation of the time limit for filing a 
substantive appeal, the following regulation applies:

20.305 Rule 305. Computation of time 
limit for filing.

(a) Acceptance of postmark date. When 
these Rules require that any written 
document be filed within a specified 
period of time, a response postmarked 
prior to expiration of the applicable 
time limit will be accepted as having 
been timely filed. In the event that the 
postmark is not of record, the postmark 
date will be presumed to be five days 
prior to the date of receipt of the 
document by the Department of Veterans 
Affairs. In calculating this 5-day 
period, Saturdays, Sundays and legal 
holidays will be excluded.
(b) Computation of time limit. In 
computing the time limit for filing a 
written document, the first day of the 
specified period will be excluded and the 
last day included. Where the time limit 
would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding 
workday will be included in the 
computation.

(Authority: 38 U.S.C. 7105)

38 C.F.R. § 20.305 (2000).

VA regulations require that this substantive appeal consist 
of either a VA Form 1-9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2000).  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, the 
claimant is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554 (1993).  See also YT 
v. Brown, 9 Vet. App. 195 (1996).

In this case, the RO notified the appellant of the December 
1997 rating decision that denied service connection for the 
cause of the veteran's death by means of a letter dated on 
December 31, 1997.  While it is noted that the file copy of 
the notice letter accompanying the December 1997 rating 
decision is undated, as part of her Notice of Disagreement, 
the appellant submitted a copy of the notice letter she 
received which was dated with December 31, 1997.  

The Notice of Disagreement was postmarked December 29, 1998, 
which is within the one-year period in which a Notice of 
Disagreement may be filed and, therefore, it was timely.  
38 C.F.R. § 20.305.  Thereafter, the appellant was required 
to file a timely substantive appeal within 60 days from the 
issuance of the statement of the case or within any remainder 
of the one-year time period from the date of mailing of 
notice of the initial rating action being appealed, whichever 
ends later, pursuant to 38 C.F.R. § 20.302(b).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  In that 
case, the Notice of Disagreement or Substantive Appeal must 
be filed with the Department of Veterans Affairs office which 
has assumed jurisdiction over the applicable records.  
38 U.S.C.A. § 7105 (b)(1) (West 1991); 38 C.F.R. § 20.300 
(2000).

Received on March 27, 2000 was an inquiry from the White 
House including a letter from the appellant to the President 
of the United States regarding her claim for VA benefits.  
The letter was dated September 14, 1999 and included a copy 
of the August 1999 statement of the case.  Such may not be 
considered as a timely filed substantive appeal, inasmuch as 
it was not filed with VA.  On March 30, 2000, the RO sent the 
appellant a letter informing her that she needed to file a 
formal appeal if she wanted to continue her appeal.  Received 
on May 22, 2000 was a substantive appeal as to the issue of 
entitlement to service connection for the cause of the 
veteran's death. 

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Thus, it is seen that the appellant 
did not file a timely substantive appeal from the December 
31, 1997 notification, even considering the permissible five 
day period prior to the date of receipt of the substantive 
appeal.  Additionally, in this case, the appellant was 
notified and provided the opportunity to present argument as 
to the issue of whether a timely substantive appeal had been 
filed. 

The record does not reflect the submission of a timely 
request from the appellant for an extension of time, in 
accordance with 38 C.F.R. § 20.303, within which to submit a 
substantive appeal.  In the absence of receipt of a timely 
substantive appeal pertaining to the RO's December 1997 
denial of service connection for the cause of the veteran's 
death, the Board is without jurisdiction to entertain an 
appeal of said decision.  See Roy v. Brown.  Accordingly, the 
claim concerning entitlement to service connection for the 
cause of the veteran's death based on the rating action of 
December 1997 is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.


ORDER

The appellant having failed to perfect an appeal to the 
rating action of December 1997, the claim for entitlement to 
a service connection for the cause of the veteran's death is 
dismissed.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

